United States Court of Appeals
                      For the First Circuit

No. 09-2109

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     JOSÉ A. VÁZQUEZ-CASTRO,

                      Defendant, Appellant.



                           ERRATA SHEET

     The opinion of the court issued on April 7, 2011, is amended
as follows:

     On the coversheet replace "Alvin E. Entin, with whom Richard
Della Fera was on brief for appellant." with "Alvin E. Entin, with
whom Elaine Mittleman was on brief and Richard Della Fera and Entin
& Della Fera, P.A., was on reply brief, for appellant."